Citation Nr: 0602996	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-03 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2003 rating decision rendered by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

In connection with his claim, the veteran has been afforded 
several VA examinations, the most recent of which was 
conducted in June 2003.  At that time, he was noted to have 
PTSD of mild severity with symptoms of nightmares, intrusive 
thoughts, anxiety, avoidance of associated stimuli, 
difficulty concentrating, and an exaggerated startle 
response.  The examining physician assigned a Global 
Assessment of Functioning Score (GAF) of 65.  The GAF score 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 61-70 is 
indicated where there are, "Some mild symptoms (e.g., 
depressed mood and mild insomnia OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

While the veteran's symptoms in 2003 were noted to be mild, 
recent outpatient treatment records appear to show an 
increase in the severity of his PTSD.  In August 2004, the 
veteran reported a worsening of intrusive thoughts about his 
wartime service.  He felt that he had no control over his 
thoughts.  He had nightmares every night and would wake up 
fighting or thrashing.  As a result, his wife was no longer 
able to sleep in the same room as him, and he felt tired 
during the day.  A GAF score of 50 was assigned.  A score of 
41-50 is assigned where there are, "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

In light of the foregoing, the Board is of the opinion that a 
new examination would be probative in ascertaining the 
current level of severity of the veteran's service-connected 
PTSD.  The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

In addition, pertinent VA treatment records have been 
associated with the claims folder since the RO's most recent 
consideration of the claim.  The record does not reflect that 
the veteran has waived his right to have this evidence 
initially considered by the originating agency.  

Based on the foregoing, this case is REMANDED to the RO or 
the Appeals Management Center (AMC) in Washington, D.C, for 
the following actions:

1.  The RO or the AMC should obtain a 
copy of any pertinent VA outpatient 
records for the period since August 2004. 

2.  Then, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination to determine the severity 
of his PTSD.  The veteran should be 
notified of the date, time, and place of 
the examination in writing.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

The examiner should identify all current 
manifestations of the veteran' PTSD, 
including the frequency and severity of 
the symptoms.  The examiner should also 
provide a GAF score based on the PTSD.  
In addition, the examiner should comment 
on the impact, if any, that the veteran's 
PTSD has on his employability.  

The supporting rationale for each opinion 
expressed must also be provided.

3.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





 
 
 
 

